Exhibit 10.2

 

Final

 

Certain portions of this document have been omitted pursuant to Item
601(b)(10) of Regulation S-K and, where applicable, have been marked with
“[***]” to indicate where omissions have been made. The marked information has
been omitted because it is (i) not material and (ii) would likely cause
competitive harm to the registrant if publicly disclosed. The registrant hereby
undertakes to provide further information regarding such marked information to
the Securities and Exchange Commission upon request.

 

CO-DEVELOPMENT AND COMMERCIALIZATION AGREEMENT

 

This Co-Development and Commercialization Agreement (“Agreement”) dated
September 27, 2019 (“Effective Date”) is made by and between:

 

(1)                                 Ocugen, Inc., with an address at 5 Great
Valley Parkway, Suite 160, Malvern, PA 19355, USA (“Ocugen”); and

 

(2)                                 CanSino Biologics Inc., whose registered
office address is at 185 South Ave, TEDA West District, Tianjin, 300457, China
(“CanSino”).

 

Background

 

WHEREAS, Ocugen has unique expertise with respect to the development of gene
therapy products and has identified and developed prior to the Effective Date
the gene therapy product known as OCU400 for use in the Field;

 

WHEREAS, CanSino wishes to collaborate and cooperate with Ocugen to co-Develop
and Commercialize Products in the Field; and

 

WHEREAS, Ocugen is willing to grant CanSino the exclusive right under the Ocugen
Technology and Ocugen Patent Rights to Develop, Manufacture and Commercialize
Products in the Field in and for the CanSino Territory.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties, intending to be legally
bound, hereby agree as follows:

 

1.              Definitions

 

In this Agreement, the following words shall have the following meanings:

 

Adverse Event

 

Any untoward medical occurrence in a patient who is administered a Product,
whether or not considered related to such Product, including any undesirable
sign (including abnormal laboratory findings of clinical concern), symptom or

 

1

--------------------------------------------------------------------------------



 

 

 

disease associated with the use of such Product.

 

 

 

Affiliate

 

With respect to any Person, any other Person that directly or indirectly
controls, is controlled by or is under common control with such first Person.
For purposes of this definition only, the term “control” (including, with
correlative meaning, the terms “controlled by” or “under common control with”)
means direct or indirect ownership of fifty percent (50%) or more, including
ownership by one or more trusts with substantially the same beneficial
interests, of the voting and equity rights of such Person, or the power to
direct the management of such Person.

 

 

 

Applicable Laws

 

Any national, international, federal, state or local laws, treaties, statutes,
ordinances, rules and regulations, including any rules, regulations, guidance,
guidelines or requirements of any Governmental Authority, Regulatory Authority,
national securities exchanges or securities listing organizations, that are in
effect from time to time during the Term and apply to a particular activity
hereunder.

 

 

 

BLA

 

A Biologics License Application, as defined in the FDCA and regulations
promulgated thereunder, or similar application, or any successor application or
procedure required to sell a Product in the Territory.

 

 

 

CanSino Development Activities

 

All Development activities to be conducted by or on behalf of CanSino with
respect to the Development Program as specified in the Development Plan pursuant
to this Agreement.

 

 

 

CanSino Territory

 

Greater China, including mainland China, Hong Kong, Macao and Taiwan.

 

 

 

Claims

 

All demands, claims and liabilities (whether criminal or civil, in contract,
tort, or otherwise) for losses, damages, legal costs, or other expenses of any
nature whatsoever, and all costs and expenses (including legal costs) incurred
in connection therewith.

 

2

--------------------------------------------------------------------------------



 

Clinical Data

 

Any and all data (together with all clinical trial reports and the results of
analyses thereof) derived or generated from any Clinical Trial involving a
Product conducted by or on behalf of a Party or from the testing of subjects or
the analysis of samples used in any such Clinical Trial.

 

 

 

Clinical Trial

 

Collectively, any Phase 1 Clinical Trial, Phase 2 Clinical Trial or Phase 3
Clinical Trial.

 

 

 

CMC Technology

 

Any Technology that relates to chemistry, manufacture and control for a Product.

 

 

 

Commercialization or Commercialize

 

Any and all activities directed to the offering for sale and sale of a Product
in the Ocugen Territory or the CanSino Territory, as applicable, including:
(a) activities directed to marketing, promoting, detailing, warehousing,
distributing, importing, exporting, selling and offering to sell such Product;
(b) conducting post-registration efficacy and/or safety clinical trials with
respect to such Product; (c) interacting with Regulatory Authorities regarding
the above; (d) seeking pricing approvals and reimbursement approvals (as
applicable) for such Product; and (e) conducting other post-registration
studies, including health-economic outcomes research, real-world evidence
studies, or investigator-initiated studies/trials. When used as a verb, to
“Commercialize” and “Commercializing” means to engage in Commercialization and
“Commercialized” has a corresponding meaning.

 

 

 

Commercialization Plan

 

A written plan for the Commercialization of Products by a Party in the Ocugen
Territory or the CanSino Territory, as applicable, during each [three] ([3])
year period beginning in the calendar year in which the First Commercial Sale of
the first Product occurs anywhere in such Territory, as such written plan may be
amended, modified or updated by the responsible Party from time to time, and
which written plan shall contain, among other things: (a) Commercialization

 

3

--------------------------------------------------------------------------------



 

 

 

objectives for the Products in such Territory; and (b) a projected timeline and
budget for achieving such objectives.

 

 

 

Commercially Reasonable Efforts

 

With respect to the conduct by a Party of obligations or tasks hereunder,
including as it relates to the Development or Commercialization of a Product,
the performance of such obligations or tasks by such Party in an active and
sustained manner, without undue interruption, pause or delay, using a level of
effort consistent with the exercise of good faith and prudent scientific and
business judgment commonly used by a biopharmaceutical company of similar size
and resources in the development, manufacture or commercialization of biologics
and products of comparable market potential as such Product, taking into account
all relevant factors, including as applicable, the stage of development,
efficacy and safety relative to competitive products in the marketplace, actual
or anticipated Regulatory Authority approved labeling, the nature and extent of
market exclusivity (including patent coverage and regulatory exclusivity), the
cost and likelihood of obtaining all Regulatory Approvals, and actual or
projected profitability. For clarity, Commercially Reasonable Efforts shall be
determined on a market-by-market basis for each Product, and it is anticipated
that the level of efforts and resources may be different for different markets
and may change over time, reflecting changes in the status of such Product.

 

 

 

Confidential Information

 

All (a) documents and information provided by or on behalf of one Party to the
other Party in connection with or in furtherance of this Agreement, including at
any meeting of the JSC, (b) the terms of this Agreement, and (c) all Ocugen
Technology, Ocugen Patent Rights, Joint Program Technology, Joint Program Patent
Rights and Joint Program Materials that are disclosed or provided by or on
behalf of a Party to the other Party, or to any of its employees,

 

4

--------------------------------------------------------------------------------



 

 

 

consultants or Affiliates during the Term.

 

 

 

Control or Controlled

 

With respect to Technology or Patent Rights, the possession by a Party of the
right to grant a license or sublicense to such Technology or Patent Rights as
provided herein without the payment of consideration to, or violating the terms
of any agreement or arrangement with any third party, and without violating any
Applicable Laws. For clarity, neither a Party nor any of its Affiliates shall be
deemed to Control any Technology or Patent Rights by virtue of the rights
granted by the other Party under this Agreement.

 

 

 

Cover or Covered

 

With respect to a Product, that the Manufacture, use, offer for sale, sale or
import of such Product in a particular country by an unlicensed Third Party
would infringe a Valid Claim.

 

 

 

CTA

 

A clinical trial application or any successor application or procedure required
to initiate clinical testing of a Product in humans in the Territory, and all
supplements and amendments to any of the foregoing.

 

 

 

CTM

 

Clinical testing materials, including clinical supplies of Products in
appropriate containers, for use in Clinical Trials.

 

 

 

Data

 

Results, data, and analyses thereof, including non-clinical data and Clinical
Data.

 

 

 

Development or Develop

 

With respect to a Product and in accordance with the Development Plan,
(a) research, non-clinical and pre-clinical studies, IND-enabling studies and
clinical drug development activities that are undertaken with respect to such
Product up through and including the date any related Clinical Studies are
completed, and (b) the preparation, filing and obtaining of INDs and Marketing
Authorizations and all regulatory affairs related to the foregoing. When used as
a verb, “Developing” means to engage in Development and “Developed” has a
corresponding meaning. For clarity, “Development” shall exclude any
Commercialization activities.

 

 

 

Development Plan

 

The written plan for the Development by the Parties of

 

5

--------------------------------------------------------------------------------



 

 

 

Products in the Field in and for their respective Territories for a calendar
year or longer period, as such written plan may be amended, modified or updated
by the Parties from time to time, and which written plan shall contain, among
other things: (a) the Development objectives for the Products and the
Development activities to be performed by the Parties in the Field in their
respective Territories; (b) the regulatory activities to be conducted by the
Parties in their respective Territories; and (c) a projected timeline and budget
for all such activities.

 

 

 

Development Program

 

The development program to be conducted during the Term pursuant to which Ocugen
and CanSino shall collaborate with respect to the Development activities set
forth in the Development Plan. For clarity, the Development Program shall
exclude any Commercialization activities.

 

 

 

Drug Approval Application

 

In any country in the Territory, an application for Marketing Authorization for
a Product in such country, including: (a) an BLA or MAA; (b) a counterpart of an
BLA or MAA in such country; and (c) all renewals, supplements and amendments to
any of the foregoing.

 

 

 

EMA

 

The European Medicines Agency or any successor agency or authority thereto.

 

 

 

FDA

 

The United States Food and Drug Administration, or any successor agency or
authority thereto.

 

 

 

FDCA

 

The United States Federal Food, Drug, and Cosmetic Act, as amended.

 

 

 

Field

 

The treatment of the following diseases in humans:

(1) NR2E3 Mutation-Associated Retinal Degeneration;

(2) Leber Congenital Amaurosis (LCA);

(3) Bardet-Biedl Syndrome (BBS);

(4) Rhodopsin Mutation — Associated Retinal Degeneration

 

 

 

First Commercial Sale

 

In any country in the Territory, the first sale, transfer or disposition for
value to an end user of a Product in such

 

6

--------------------------------------------------------------------------------



 

 

 

country after Marketing Authorization for such Product has been received in that
country; provided, that the following shall not constitute a First Commercial
Sale: (a) any sale of such Product by a Party or its Affiliate to another
Affiliate of such Party; (b) any use of such Product in Clinical Trials,
pre-clinical studies or other research or Development activities; or
(c) transfer of such Product for a bona fide charitable purpose, including
compassionate use and/or “named patient sales.”

 

 

 

Force Majeure

 

Any occurrence beyond the reasonable control of a Party that (a) prevents or
substantially interferes with the performance by such Party of any of its
obligations hereunder, and (b) occurs by reason of any act of God, flood, fire,
explosion, earthquake, casualty or accident, or war, revolution, civil
commotion, act of terrorism, blockage or embargo, labor dispute, or any
injunction, law, order, proclamation, regulation, ordinance, demand or
requirement of any Governmental Authority or of any subdivision, authority or
representative of any such Governmental Authority.

 

 

 

Governmental Authority

 

Any multi-national, federal, state, local, municipal, provincial or other
governmental authority of any nature (including any governmental division,
prefecture, subdivision, department, agency, bureau, branch, office, commission,
council, court or other tribunal).

 

 

 

IND

 

(a) An Investigational New Drug Application as defined in the FDCA and
regulations promulgated thereunder or any successor application or procedure
required to initiate clinical testing of a Product in humans in the United
States; (b) an equivalent of an Investigational New Drug Application that is
required in any other country or region in the Territory before beginning
clinical testing of such Product in humans in such country or region; and
(c) all supplements and amendments to any of the foregoing.

 

7

--------------------------------------------------------------------------------



 

Joint Program Patent Rights

 

Any Patent Rights that contain one or more claims to the Joint Program
Technology or Joint Program Materials.

 

 

 

Joint Program Materials

 

Any tangible chemical, biological or physical materials that are controlled by a
Party or its Affiliates and that are collected, conceived, generated, developed
or reduced to practice in the conduct of the Development Program.

 

 

 

Joint Program Technology

 

Any (a) Technology that is conceived or first reduced to practice (actually or
constructively), whether or not patentable, by or on behalf of Ocugen and/or
CanSino and/or their respective Affiliates, whether alone, jointly, or jointly
with any third party (including any subcontractors or consultants to Ocugen
and/or CanSino and/or their respective Affiliates) in the conduct of or
otherwise in connection with the Development Program, and (b) modification of,
or an improvement to the Technology set forth in clause (a).

 

 

 

Manufacture

 

Any activities related to the production, manufacture, processing, filling,
finishing, packaging, labeling, release, shipping, holding, conduct of
Manufacture Process Development, stability testing, quality assurance and
quality control of a Product or any intermediate thereof. When used as a verb,
“Manufacturing” means to engage in Manufacture and “Manufactured” has a
corresponding meaning.

 

 

 

Manufacture Process Development

 

The process development, process qualification, and validation and scale-up of
the process to manufacture a Product and analytic development and product
characterization with respect thereto.

 

 

 

Marketing Authorization

 

The Regulatory Approval issued in respect of a Drug Approval Application filed
by a Party or any of its Affiliates that allows the marketing and sale of a
Product for use in the Field in a country or region in the Territory.

 

 

 

Net Sales

 

The gross amount billed or invoiced by a Party or any of its Affiliates (each, a
“Seller”) to third parties throughout the applicable Territory for sales or
other dispositions or transfers

 

8

--------------------------------------------------------------------------------



 

 

 

for value of a Product less: (a) allowances for normal and customary trade,
quantity and cash discounts actually allowed and taken; (b) transportation,
insurance, postage charges and customs duties, if included on Seller’s bill or
invoice or as a separate item; (c) amounts repaid or credited by reason of
rejections, defects, recalls or returns or because of retroactive price
reductions or wholesaler chargebacks; (d) rebates, chargebacks and discounts to
managed care organizations, and other group purchasing organizations, to the
extent actually allowed; and (e) sales, use, value added and excise taxes,
tariffs and duties and other taxes and government charges directly related to
the sale, transportation or delivery of such Product, as applicable (but not
including taxes assessed against the income derived from such sale). In
addition, Net Sales are subject to the following:

 

(i) If any Seller effects a sale, disposition or transfer of a Product to a
customer in a country other than on customary commercial terms or as part of a
package of products and services, the Net Sales of such Product to such customer
shall be deemed to be “the fair market value” of such Product.  For purposes of
this subsection (i), “fair market value” means the value that would have been
derived had such Product been sold as a separate product to another customer in
the applicable country on customary commercial terms.

 

(ii) For purposes of this definition, “sale” shall mean any transfer or other
distribution or disposition, but shall not include transfers or other
distributions or dispositions of such Product at no charge for academic
research, preclinical, clinical, or regulatory purposes (including the use of
such Product in Clinical Trials) or at no charge in connection with patient
assistance programs or other charitable purposes or to physicians or hospitals
for promotional purposes (including free samples to a level and in an amount
which is customary

 

9

--------------------------------------------------------------------------------



 

 

 

in the industry and/or which is reasonably proportional to the market for such
Product).

 

 

 

OCU400

 

The novel gene therapy known as OCU400 (NR2E3-AAV), consisting of a functional
copy of the nuclear hormone receptor gene, NR2E3, delivered to target cells in
the retina using an adeno-associated viral vector.

 

 

 

Ocugen Development Activities

 

All Development activities to be conducted by or on behalf of Ocugen with
respect to the Development Program as specified in the Development Plan pursuant
to this Agreement.

 

 

 

Ocugen Patent Rights

 

The Patent Rights that contain one or more claims to the Ocugen Technology,
which as of the Effective Date are set forth in Schedule 1.

 

 

 

Ocugen Technology

 

Any Technology that (a) is necessary for the conduct of the Development Program,
and (b) (i) is Controlled by Ocugen or its Affiliates as of the Effective Date
or (ii) is Controlled by Ocugen or its Affiliates during the Term and conceived
or first reduced to practice by Ocugen or its Affiliates or employees or
subcontractors of, consultants to, or collaborators with Ocugen or its
Affiliates outside of the conduct of the Development Program, or that otherwise
relates to a Product (including its composition of matter, formulation, method
of delivery or use, and/or its Manufacture). For clarity, Ocugen Technology
shall exclude any Joint Program Technology.

 

 

 

Ocugen Territory

 

The entire world, excluding the CanSino Territory.

 

 

 

Option Period

 

The period beginning on the date the first IND for the first Product in the
Field in the Ocugen Territory is filed with the appropriate Regulatory Authority
in the Ocugen Territory and ending ninety (90) days thereafter.

 

 

 

Patent Rights

 

The rights and interests in and to issued patents and pending patent
applications (which, for purposes of this Agreement, include certificates of
invention, applications for certificates of invention and priority rights) in
any country or region,

 

10

--------------------------------------------------------------------------------



 

 

 

including all provisional applications, substitutions, continuations,
continuations-in-part, divisions, renewals, all letters patent granted thereon,
and all reissues, re-examinations and extensions thereof, and all foreign
counterparts of any of the foregoing, and also including any and all utility
models and registered designs.

 

 

 

Permits

 

All necessary consents, approvals and authorizations of all Governmental
Authorities, Regulatory Authorities or other Persons in connection with the
Development, use, importation, promotion, marketing, sale or supply of Products
in each country and region of the applicable Territory.

 

 

 

Person

 

An individual, sole proprietorship, partnership, limited partnership, limited
liability partnership, corporation, limited liability company, business trust,
joint stock company, trust, incorporated association, joint venture or similar
entity or organization, including a government or political subdivision,
department or agency of a government.

 

 

 

Phase 1 Clinical Trial

 

A human clinical trial for a Product in any country that would satisfy the
requirements of 21 C.F.R. § 312.21(a).

 

 

 

Phase 2 Clinical Trial

 

A human clinical trial conducted in any country that would satisfy the
requirements of 21 C.F.R. § 312.21(b) and is intended to explore one or more
doses, dose responses, and duration of effect, and to generate initial evidence
of clinical activity and safety, for a Product in the target patient population.

 

 

 

Phase 3 Clinical Trial

 

A clinical trial in an extended human patient population designed to obtain data
determining efficacy and safety of a Product to support Marketing Authorization
in the proposed therapeutic indication, as more fully defined in 21 C.F.R.
§312.21(c), or its successor regulation, or the equivalent in any foreign
country.

 

11

--------------------------------------------------------------------------------



 

Product(s)

 

In any country of the Territory, any biopharmaceutical preparation, substance,
formulation or product comprised, in whole or in part, of OCU400 (or any
modification or derivative thereof).

 

 

 

Product Trademark

 

Any trademark used by a Party in connection with the Commercialization of a
Product in the applicable Territory.

 

 

 

Regulatory Approval

 

With respect to any country or region in the Territory, any approval,
registration or authorization of any Regulatory Authority required for the
Manufacture, use, storage, transport or Commercialization of a Product for use
in the Field in such country or region.

 

 

 

Regulatory Authority

 

Any national, international, regional, state or local regulatory agency,
department, bureau, commission, council or other governmental entity with
authority over the distribution, importation, exportation, Manufacture,
production, use, storage, transport, clinical testing, pricing, sale or
reimbursement of a Product in the applicable Territory, including in the case of
the Ocugen Territory, the FDA and the EMA.

 

 

 

SERI

 

The Schepens Eye Research Institute, Inc., a Massachusetts non-profit
organization having a principal place of business at 20 Staniford Street,
Boston, MA 02114, USA.

 

 

 

SERI Agreement

 

The Exclusive License Agreement, effective as of December 19, 2017, between SERI
and Ocugen, a partially redacted copy of which is attached hereto as Exhibit B.

 

 

 

Serious Adverse Event

 

Any Adverse Event that results in death, is life-threatening, requires inpatient
hospitalization or prolongation of existing hospitalization, results in
persistent or significant disability or incapacity, or is a congenital
anomaly/birth defect, as defined more fully in 21 C.F.R. § 312.32.

 

12

--------------------------------------------------------------------------------



 

Significant Development Event

 

Any of the following material Development events: (a) any material interaction
and/or written correspondence between a Party or any of its Affiliates and any
Regulatory Authority with respect to a Product; or (b) any material event or
result with respect to any Clinical Trial involving a Product.

 

 

 

Technology

 

Collectively, data, results, technology, inventions, discoveries, improvements,
trade secrets and proprietary methods, whether or not patentable and in any
tangible or intangible form, including: (a) methods of manufacture or use of,
and structural and functional information pertaining to, biologics;
(b) compositions of matter, data, formulations, processes, techniques, know-how
and results; and (c) unregistered design rights, copyright, database rights,
rights in respect of confidential information, rights under data exclusivity
laws, rights under orphan drug laws, rights under unfair competition laws,
property rights in biological or chemical materials, extension of the terms of
any such rights, applications for and the right to apply any of the foregoing
registered property and rights, and similar or analogous rights. For clarity,
Technology excludes Patent Rights.

 

 

 

Territory

 

The Ocugen Territory and/or the CanSino Territory, as the context requires.

 

 

 

Valid Claim

 

Any claim of a pending patent application or an issued (or granted) and
unexpired patent that (a) has not been finally cancelled, withdrawn, abandoned
or rejected by any administrative agency or other body of competent
jurisdiction, (b) has not been permanently revoked, held invalid, or declared
unpatentable or unenforceable in a decision of a court or other body of
competent jurisdiction that is unappealable or unappealed within the time
allowed for appeal, (c) has not been rendered unenforceable through terminal
disclaimer or otherwise, (d) is not lost through an interference proceeding, or
foreign equivalent, that is

 

13

--------------------------------------------------------------------------------



 

 

 

unappealable or unappealed within the time allowed for appeal, and (e) in the
case of a claim in a pending patent application, has been pending for not more
than seven (7) years after the date of filing of the earliest patent application
claiming priority with respect to such claim.

 

2.              Grant of Rights

 

2.1           License Grants to CanSino; Option.  Subject to the provisions of
this Agreement, Ocugen hereby grants to CanSino:

 

(a)                     an exclusive (even as to Ocugen), non-sublicensable,
royalty-bearing license under the Ocugen Technology and the Ocugen Patent
Rights, to use, research, Develop, Manufacture and Commercialize Products in the
Field in and for the CanSino Territory;

 

(b)                     an exclusive (even as to Ocugen), royalty-bearing
license, including the right to grant sublicenses solely as provided in
Section 2.3, under Ocugen’s rights in the Joint Program Technology and Joint
Program Patent Rights, to use, research, Develop, Manufacture and Commercialize
Products in the Field in and for the CanSino Territory;

 

(c)                      an exclusive option (the “Option”), exercisable during
the Option Period in accordance with Section 2.4, to expand the license under
(i) Section 2.1(a) to include a non-exclusive, non-sublicensable, royalty-free
license under the Ocugen Technology and the Ocugen Patent Rights, and
(ii) Section 2.1(b) to include a non-exclusive, non-sublicensable, royalty-free
license under Ocugen’s rights in the Joint Program Technology and Joint Program
Patent Rights, to Manufacture Products in the Field in the CanSino Territory for
commercial sale by Ocugen or its Affiliates in the Ocugen Territory [***]
following commercial launch of such Products in the Ocugen Territory [***],
pursuant to the terms of a supply agreement to be negotiated by the Parties
following CanSino’s exercise of the Option (the “Supply Agreement”).

 

2.2       License Grant to Ocugen.  Subject to the provisions of this Agreement,
CanSino hereby grants to Ocugen an exclusive (even as to CanSino),
sublicensable, royalty-bearing license under CanSino’s rights in the Joint
Program Technology and Joint Program Patent Rights, to use, research, Develop,
Manufacture and Commercialize Products in the Field in and for the Ocugen
Territory; provided, that (a) sublicensing does not relieve Ocugen of any of its
obligations under this Agreement and Ocugen shall remain responsible for the
acts and omissions of such

 

14

--------------------------------------------------------------------------------



 

Affiliate or third party in relation thereto; (b) Ocugen shall secure all
appropriate covenants, obligations and rights from any such Affiliate or
sublicensee, including licenses, assignment of intellectual property rights and
confidentiality obligations, to ensure that such Affiliate or sublicensee is
subject to, and can comply with, all of Ocugen’s covenants and obligations under
this Agreement; and (c) Ocugen shall provide CanSino with a complete copy of the
applicable sublicense agreement executed by Ocugen within fourteen (14) days
after its execution.

 

2.3           CanSino Right to Sublicense.  CanSino shall have the right to
grant sublicenses, in whole or in part, under the license granted to it under
Section 2.1(b) to any of its Affiliates or to any third party with the prior
written consent of Ocugen, such consent not to be unreasonably withheld,
conditioned or delayed; provided, that (a) sublicensing does not relieve CanSino
of any of its obligations under this Agreement and CanSino shall remain
responsible for the acts and omissions of such Affiliate or third party in
relation thereto; (b) CanSino shall secure all appropriate covenants,
obligations and rights from any such Affiliate or sublicensee, including
licenses, assignment of intellectual property rights and confidentiality
obligations, to ensure that such Affiliate or sublicensee is subject to, and can
comply with, all of CanSino’s covenants and obligations under this Agreement;
and (c) CanSino shall provide Ocugen with a complete copy of the applicable
sublicense agreement executed by CanSino within fourteen (14) days after its
execution.

 

2.4           Exercise of Option.

 

(a)             CanSino may exercise the Option at any time during the Option
Period by giving written notice of exercise to Ocugen (the “Option Exercise
Notice”); provided, that if CanSino determines that it shall not exercise the
Option prior to expiration of the Option Period, it shall in good faith provide
written notice to Ocugen promptly upon such determination.

 

(b)             During the [***] period following Ocugen’s receipt of the Option
Exercise Notice, the Parties shall negotiate in good faith the terms of the
Supply Agreement, provided such period may be extended for [***] as mutually
agreed by the Parties.  Any Supply Agreement executed by the Parties shall
provide, among other things, that the maximum purchase price payable by Ocugen
for any Product manufactured and supplied thereunder shall not exceed [***].

 

15

--------------------------------------------------------------------------------



 

2.5           Ocugen Assistance.  Ocugen shall provide CanSino with all
documents, information and Data in its possession as reasonably requested by
CanSino or that are otherwise necessary or useful for CanSino to conduct the
CanSino Development Activities under Article 3, including without limitation all
Joint Program Materials under the control of Ocugen.

 

2.6           CanSino Assistance.  CanSino shall provide Ocugen with all
documents, information and Data in its possession as reasonably requested by
Ocugen or that are otherwise necessary or useful for Ocugen to conduct the
Ocugen Development Activities under Article 3, including without limitation all
Joint Program Materials under the control of CanSino.

 

2.7           SERI License.  CanSino covenants and agrees that it shall comply
at all times with Section 2.4 (Reserved Rights), Paragraphs 4.2.1 (Books and
Records) and 4.2.2 (Inspections), Sections 5.2-5.6 (U.S. Manufacture, Other
Government Laws, Patent Marking, Publicity, and Confidentiality), Article 6
(Patent Preparation, Filing, Prosecution and Maintenance), Article 7 (Patent
Infringement and Enforcement), Paragraph 8.4.4 (Termination — Sublicenses),
Article 9 (Indemnification, Defense and Insurance), Article 10 (Disclaimer of
Warranties) and Article 12 (Dispute Resolution) of the SERI Agreement, which
provisions are binding on CanSino in its capacity as Ocugen’s sublicensee under
the SERI Agreement and are incorporated herein by reference.  For the avoidance
of doubt, all such provisions shall be binding on CanSino as and to the same
extent they are binding on Ocugen or to the extent they are directly applicable
to a sublicensee of Ocugen under the SERI Agreement in accordance with their
terms.  CanSino acknowledges and agrees that, pursuant to Section 2.5.2(d) of
the SERI Agreement, CanSino does not have the right to grant further sublicenses
of the rights granted by Ocugen to CanSino under Section 2.1(a) and
Section 2.1(c) of this Agreement.

 

2.8           Non-Competition.  During the Term, except as set forth in this
Agreement, CanSino and its Affiliates shall not, directly or indirectly (with,
for the benefit of, using, or with the sponsorship of, any third party) be
permitted to research, Develop, Manufacture or Commercialize any preparation,
substance, formulation or product that is competitive with or to a Product in
the Field anywhere in the world, unless CanSino first obtains Ocugen’s written
consent, which consent Ocugen may grant or withhold in its sole and absolute
discretion.

 

16

--------------------------------------------------------------------------------



 

3.              Co-Development of Products

 

3.1           Objectives and Implementation of Development Program.  Consistent
with the remaining terms and conditions of this Agreement, the Parties shall
collaborate with one another in the Field during the Term as it relates to the
Development of Products in and for their respective Territories in accordance
with the Development Plan.  The initial Development Plan, which describes the
Ocugen Development Activities and the CanSino Development Activities to be
carried out by the Parties in and for their respective Territories from the
Effective Date through the end of calendar year [2020] is attached hereto as
Exhibit A. [***] the Parties shall jointly prepare an updated Development Plan
and submit it to the JSC for its review and approval pursuant to Section 3.9. 
The Parties shall use Commercially Reasonable Efforts to collaborate on, prepare
and submit each Development Plan to the JSC [***].  Any amendment, modification
or update to any Development Plan shall be set forth in a written document
prepared by one or both Parties and reviewed by the JSC, shall specifically
state that it is an amendment, modification or update to the then-existing
Development Plan and shall be sent to the JSC members no later than twenty (20)
days prior to the meeting of the JSC at which such amendment, modification or
update is to be reviewed and approved.  For clarity, all Joint Program
Technology and Joint Program Patent Rights shall be jointly owned by the Parties
and each Party shall be free to practice such Joint Program Technology and Joint
Program Patent Rights in its Territory, subject to any terms or conditions of
this Agreement to the contrary.

 

3.2           Conduct of Development Program; Diligence

 

(a)                     Ocugen Diligence.  Ocugen shall use Commercially
Reasonable Efforts to conduct the Ocugen Development Activities as set forth in
the Development Plan and to bring one or more Products in the Field into
commercial use in the Ocugen Territory as quickly as possible.  Ocugen is solely
responsible for the Development of Products in the Field in and for the Ocugen
Territory in accordance with the Development Plan.

 

(b)                     CanSino Diligence.  CanSino shall use Commercially
Reasonable Efforts to conduct the CanSino Development Activities as set forth in
the Development Plan and to bring one or more Products in the Field into
commercial use in the CanSino Territory as quickly as possible.  CanSino is
solely responsible for the Development of Products in the Field in and for the
CanSino Territory in accordance with the Development Plan.

 

17

--------------------------------------------------------------------------------



 

3.3           Costs of Development.  Ocugen is solely responsible for all costs
and expenses associated with the performance of the Ocugen Development
Activities and the Development of Products in the Field in and for the Ocugen
Territory as set forth in the Development Plan, and CanSino is solely
responsible for all costs and expenses associated with the performance of the
CanSino Development Activities and the Development of Products in the Field in
and for the CanSino Territory as set forth in the Development Plan.

 

3.4           Engagement of Third Party Contractors.  A Party may engage third
party contractors (but CanSino shall not be permitted to grant sublicenses under
the Ocugen Technology or the Ocugen Patent Rights) to perform, as applicable,
Ocugen Development Activities or CanSino Development Activities hereunder;
provided, that with respect to any such subcontract, (a) the applicable third
party contractor shall execute an agreement containing provisions that (i) are
consistent with the cooperation, records and reports, ownership, confidentiality
and intellectual property provisions set forth in this Agreement, and
(ii) assign any and all intellectual property rights discovered or invented by
the third party contractor thereunder to Ocugen or CanSino, as applicable, and
(b) such Party shall promptly provide the other Party with a copy of such
subcontract upon its execution.

 

3.5           Compliance.  Each Party shall perform all Development activities
for which it is responsible under the Development Plan in a good scientific
manner and in compliance with all Applicable Laws.

 

3.6           Records and Reports.  Each Party shall maintain complete and
accurate records of its activities in respect of the Development Program in
accordance with good business practices and in sufficient detail, including in
sufficient detail for the purpose of making patent filings and regulatory
filings, in good scientific manner, or otherwise in a manner that reflects all
work done and results achieved.  Each Party may review and copy such records at
reasonable times, and upon reasonable notice.  Each Party shall provide to the
other Party, at least once each calendar quarter for as long as the Development
Program is ongoing, a reasonably detailed report that summarizes: (a) all
Development activities conducted and results obtained by such Party with respect
to each Product during the most recently completed calendar quarter; and (b) any
Significant Development Events applicable to such Product.

 

3.7           Manufacture and Supply of Products Prior to and After Regulatory
Approval.

 

(a)                     Except as set forth in any supply agreement executed by
the Parties, prior to Ocugen’s receipt of Regulatory Approval for a Product in
the Field in a particular country or regulatory jurisdiction in the Ocugen
Territory, CanSino shall be responsible, in

 

18

--------------------------------------------------------------------------------



 

accordance with the Development Plan or as may otherwise be agreed by the JSC,
to Manufacture and supply Ocugen with such form and quantity of CTM as Ocugen
requires to carry out Clinical Trials and other tests and to otherwise conduct
Ocugen Development Activities anywhere in the Ocugen Territory.

 

(b)                     Except as set forth in the Development Plan or in any
supply agreement executed by the Parties, CanSino shall be responsible, at its
sole cost and expense, for the Manufacture and supply of (i) such form and
quantity of CTM as CanSino requires to carry out Clinical Trials and other tests
and to otherwise conduct CanSino Development Activities anywhere in the CanSino
Territory, and (ii) each finished Product in its commercial packaging
presentation, for use by CanSino in the Field in each country or regulatory
jurisdiction in the CanSino Territory after CanSino’s receipt of Regulatory
Approval for such Product in such country or regulatory jurisdiction.

 

(c)                      Except as set forth in any supply agreement executed by
the Parties, including the Supply Agreement, Ocugen shall be responsible, at its
sole cost and expense, for the Manufacture and supply of each finished Product
in its commercial packaging presentation, for use by Ocugen in the Field in each
country or regulatory jurisdiction in the Ocugen Territory after Ocugen’s
receipt of Regulatory Approval for such Product in such country or regulatory
jurisdiction.

 

3.8           Regulatory Filings/Approvals and Assistance

 

(a)                     Each Party shall use Commercially Reasonable Efforts to
obtain in its own name Marketing Authorizations for the Products in its
Territory, including, where applicable, obtaining accelerated review of each
application for Marketing Authorization.

 

(b)                     Ocugen shall have the sole right and responsibility for
(i) preparing, filing and maintaining all regulatory filings and Regulatory
Approvals for the Products in the Field in the name of Ocugen or any of its
Affiliates, and (ii) reporting to Regulatory Authorities all Adverse Events and
Serious Adverse Events to the extent required by Applicable Laws, in each case
for and in respect of the Ocugen Territory.  Ocugen shall solely and exclusively
own all Regulatory Approvals obtained by Ocugen in and for the Ocugen Territory.

 

(c)                      CanSino shall have the sole right and responsibility
for (i) preparing, filing and maintaining all regulatory filings and Regulatory
Approvals for the Products in the Field in the name of CanSino or any of its
Affiliates, and (ii) reporting to Regulatory Authorities all Adverse Events and
Serious Adverse Events to the extent required by Applicable Laws, in each case
for and in respect of the CanSino Territory.  CanSino shall

 

19

--------------------------------------------------------------------------------



 

solely and exclusively own all Regulatory Approvals obtained by CanSino in and
for the CanSino Territory.

 

(d)                     Upon the reasonable request of Ocugen, CanSino shall
reasonably respond to questions or comments from Regulatory Authorities in the
Ocugen Territory as it relates to use of Products in the Field. In the event
that a Regulatory Authority requests any information that has not been provided
to Ocugen by CanSino, to the extent such additional information is under the
control of CanSino, CanSino shall provide such information to Ocugen at no
additional cost.  Upon the reasonable request of CanSino, Ocugen shall
reasonably respond to questions or comments from Regulatory Authorities in the
CanSino Territory as it relates to use of Products in the Field. In the event
that a Regulatory Authority requests any information that has not been provided
to CanSino by Ocugen, to the extent such additional information is under the
control of Ocugen, Ocugen shall provide such information to CanSino at no
additional cost.

 

(e)                      CanSino shall reasonably cooperate with any on-site
inspection by a Regulatory Authority as regards any Clinical Trial being
conducted by Ocugen, as it relates to Ocugen’s Manufacture of finished Products
in accordance with Section 3.7, or pursuant to this Agreement.  Ocugen shall
reasonably cooperate with any on-site inspection by a Regulatory Authority as
regards any Clinical Trial being conducted by CanSino, as it relates to
CanSino’s Manufacture and supply of CTM or finished Products to Ocugen in
accordance with Section 3.7, or pursuant to this Agreement.

 

3.9           Further Cooperation.  Further to the Parties’ respective
obligations under Section 2.5 and Section 2.6, each Party shall share with the
other Party all information it obtains in its conduct of the Development
Program, including but not limited to documents and Data in regard to
pre-clinical activities, clinical activities, CMC Technology, Manufacture, and
Regulatory Approval in or for its Territory.

 

3.9           Joint Steering Committee.  On the Effective Date, the Parties
shall establish a joint steering committee (“JSC”).  The JSC shall have and
perform the following responsibilities, provided the JSC shall have no authority
to amend this Agreement: (a) oversight with respect to the conduct of the
Development Program and implementation and execution of the Development Plan;
(b) reviewing and approving the Development Plan and all amendments thereto;
(c) reviewing and discussing the overall performance of Development activities
by the Parties and comparing same to the diligence obligations set forth in
Section 3.2; (d) reviewing and/or ensuring the exchange of all Technology,
proprietary materials, reports or other information submitted to each Party or
the JSC

 

20

--------------------------------------------------------------------------------



 

pursuant to this Agreement; (e) attempting to resolve all matters between the
Parties that are in dispute; and (f) performing such other functions as
appropriate to further the purposes of this Agreement, as expressly set forth in
this Agreement or as mutually determined by the Parties in writing.  The JSC
shall be comprised of four (4) members, consisting of two (2) from Ocugen and
two (2) from CanSino, which members shall review and discuss at each meeting of
the JSC, among other things, the Development Program, including Development
activities being undertaken by the Parties and strategies and decisions to carry
out co-Development of Products as specified in this Agreement.  The JSC shall
establish a schedule of times for regular meetings and special meetings may be
convened by any member upon not less than thirty (30) days’ written notice to
the other members.  In no event shall the JSC meet less frequently than once
every calendar quarter and at least two (2) meetings per calendar year shall be
in-person meetings.  At each JSC meeting, the presence in person of at least one
(1) member designated by each Party shall constitute a quorum and the
representatives of a Party shall have one (1) collective vote on all matters
before the JSC at such meeting.  All decisions of the JSC shall be made by
unanimous vote.  If unanimous vote is not achieved, the Parties shall resolve
the dispute in accordance with the terms of Section 11.6.

 

4                     Commercialization

 

4.1           Responsibility for Commercialization of Products.  Consistent with
the remaining terms and conditions of this Agreement, each Party shall be solely
responsible for Commercialization of Products in the Field in its Territory. 
For clarity, Ocugen shall be solely responsible for the Commercialization of
Products in the Field in the Ocugen Territory, and CanSino shall be solely
responsible for the Commercialization of Products in the Field in the CanSino
Territory, in each case including all pre-marketing, marketing, promotion,
sales, distribution, import and export activities (including securing
reimbursement, sales and marketing and conducting any post-marketing trials or
databases and post-marketing safety surveillance), maintaining all issued
Marketing Authorizations, maintaining all pharmacovigilance systems and
activities as required by Applicable Laws and the timing and launch of all
Products.  Each Party shall, and shall cause its Affiliates, to market and
promote the Products only in the Field in its Territory.

 

4.2           Commercialization Plan.  No later than [six] ([6]) months prior to
the expected First Commercial Sale of the first Product anywhere in the Ocugen
Territory or the CanSino Territory, as applicable, the responsible Party shall
provide to the other Party its initial

 

21

--------------------------------------------------------------------------------



 

Commercialization Plan for its Territory.  Each Party shall provide the other
Party with an updated Commercialization Plan no later than December 31 of each
calendar year beginning with the calendar year in which First Commercial Sale of
the first Product in its Territory occurs.

 

4.3           Responsibility for Commercialization Expenses.  Each Party shall
be solely responsible for paying all costs and expenses incurred in connection
with its Commercialization of Products in the Field in its Territory.

 

4.4           Commercialization Diligence.  In each country or regulatory
jurisdiction in the Ocugen Territory in which it receives Marketing
Authorization, Ocugen shall use Commercially Reasonable Efforts during the Term
to Commercialize the corresponding Product(s) in the Field in such country or
regulatory jurisdiction.  In each country or regulatory jurisdiction in the
CanSino Territory in which it receives Marketing Authorization, CanSino shall
use Commercially Reasonable Efforts during the Term to Commercialize the
corresponding Product(s) in the Field in such country or regulatory
jurisdiction.

 

4.5           Commercialization Reports.  Each Party shall maintain a record of
all of its Commercialization activities in accordance with good business
practices.  No later than December 31 of each calendar year beginning with the
calendar year in which First Commercial Sale of the first Product occurs in its
Territory, such Party shall provide to the other Party a reasonably detailed
report that summarizes the Commercialization activities conducted by such Party
during such calendar year.

 

4.6           Product Trademarks.  Ocugen may, in its sole discretion, select,
and Ocugen shall own, the Product Trademarks for use on Products in the Field in
and for the Ocugen Territory, and Ocugen shall be responsible for the
registration, prosecution, maintenance and enforcement thereof.  CanSino may, in
its sole discretion, select, and CanSino shall own, the Product Trademarks for
use on Products in the Field in and for the CanSino Territory, and CanSino shall
be responsible for the registration, prosecution, maintenance and enforcement
thereof; provided, that CanSino shall: (a) notify Ocugen of its choice of any
Product Trademark [***] before effecting its first filing of a Marketing
Authorization for the related Product(s); and (b) notify Ocugen if it is
required by any Regulatory Authority to alter, amend or change such Product
Trademark.  CanSino warrants that none of the Product Trademarks selected/owned
by CanSino pursuant to this Section 4.6 will infringe any third party’s rights,
and CanSino shall indemnify Ocugen if Ocugen incurs any liability related to
CanSino’s breach of such warranty.

 

22

--------------------------------------------------------------------------------



 

4.7           Additional Obligations of CanSino.  In addition to its other
obligations set forth in this Article 4, CanSino shall, during the Term, at its
own cost and expense, use Commercially Reasonable Efforts to: (a) initiate,
extend, promote and maximize sales of the Products in the Filed in and for the
CanSino Territory and not do or take any action which could hinder or interfere
with such sales; (b) achieve the sales forecasts contained in the applicable
Commercialization Plan; and (c) allocate its promotional and sales resources and
such technical support for the promotion, marketing and sales of the Products as
may reasonably be required to maximize sales of such Products in the Field in
and for the CanSino Territory.

 

4.8           Compliance with Applicable Laws.  CanSino shall undertake to
Commercialize Products in the Field in and for the CanSino Territory entirely in
accordance with the Marketing Authorization of/for such Products and in
accordance with all Applicable Laws.

 

4.9           Adverse Events.  During the Term, each Party shall be responsible
for promptly notifying the other Party regarding any Adverse Event, whether
actual or suspected, in respect of Products that is suffered anywhere in the
world and with respect to which such Party obtains information or knowledge (the
“receiving Party”) in accordance with the following: (a) the receiving Party
shall report to the other Party by telephone (followed by written descriptions)
or in writing any information regarding a Serious Adverse Event concerning drug
reactions that are life-threatening or cause death within two (2) days after an
initial determination by the receiving Party that the Adverse Event is serious;
(b) the receiving Party shall report to the other Party in writing any
information about any Serious Adverse Event that does not fall within the scope
of Section 4.9(a) within seven (7) days after an initial determination by the
receiving Party that the Adverse Event is serious; (c) the receiving Party shall
report to the other Party by telephone (followed by written descriptions) or in
writing any information regarding a non-serious Adverse Event that does not fall
within the scope of Section 4.9(a) within ninety (90) days after the date the
receiving Party receives the information; and (d) the receiving Party’s reports
pursuant to this Section 4.9 shall contain any relevant information reasonably
required by the other Party to meet the requirements of any Regulatory Authority
in/for its Territory.

 

5                     Payment/Consideration

 

5.1           Royalties.  In consideration for the licenses granted under
Sections 2.1 and 2.2 and the rights of each Party to Commercialize Products in
its Territory, each Party agrees to pay the other Party royalties under this
Agreement as follows:

 

23

--------------------------------------------------------------------------------



 

(a)                     On a Product-by-Product and country-by-country basis,
Ocugen will pay CanSino [***] in such country in the Ocugen Territory in a given
calendar year (or partial calendar year), commencing with the First Commercial
Sale of such Product in such country and ending upon the last day of the Term
for such Product in such country pursuant to Section 9.1; and

 

(b)                     On a Product-by-Product and country-by-country basis,
CanSino will pay Ocugen [***] in such country in the CanSino Territory in a
given calendar year (or partial calendar year), commencing with the First
Commercial Sale of such Product in such country and ending upon the last day of
the Term for such Product in such country pursuant to Section 9.1.

 

5.2           Royalty Reports.  In accordance with this Agreement, each Party
shall prepare and provide to the other Party with its royalty payment, a royalty
report showing: (a) the gross sales and Net Sales of each Product by country in
its Territory; (b) the total amount of deductions from gross sales taken to
determine Net Sales; and (c) a calculation of the amount of the royalty due to
the other Party under Section 5.1.  The foregoing amounts shall be expressed in
both Ren Min Bi (RMB) (i.e., Chinese Yuans) and Dollars and shall be converted
using as the applicable foreign exchange the average of the closing rates
published in the eastern edition of The Wall Street Journal under the heading
“Money Rates” or any other mutually agreed upon source for each applicable
calendar quarter for which such report is due.

 

5.3           Payments. [***] All payments made by a Party under this
Section 5.3 shall be made by wire transfer from a banking institution in United
States Dollars in accordance with instructions given from time to time by the
other Party.  CanSino acknowledges and agrees that it shall make the payments
required under this Section 5.3 in a timely manner so that Ocugen may comply
with its obligations to make payments to SERI in accordance with Articles 3 and
4 of the SERI Agreement.

 

5.4           Non-Monetary Sales.  Neither Party shall enter into any agreement,
nor permit any agreement to be made, under which any non-monetary Net Sales are
obtained or due to be obtained by a Party, except with the prior written consent
of the other Party.

 

24

--------------------------------------------------------------------------------



 

5.5           Prohibited Payments.  If, at any time during the continuation of
this Agreement, either Party is prohibited from making any of the payments
required hereunder by a Governmental Authority in any country (“the prohibited
Party”), then the prohibited Party shall, within the prescribed period for
making said payments, in the appropriate manner, use Commercially Reasonable
Efforts to secure from such Governmental Authority in the relevant country
permission to make said payments, and shall make such payments within [***]
after receiving such permission. If such permission is not granted within [***]
after the prohibited Party makes such request for permission, then, at the
option of the other Party, the prohibited Party shall make the payments due in
the currency of the relevant country, either to a bank account designated by the
other Party within such country or to an Affiliate designated by the other
Party.

 

5.6           Books and Records.  Each Party shall keep, and shall require its
Affiliates to keep, true books of account containing an accurate record
(together with all supporting documentation) of all data and information
necessary for determining and/or verifying the amounts payable to the other
Party hereunder and to SERI pursuant to the SERI Agreement.  Each Party shall
keep its records at its principal place of business or the principal place of
business of the appropriate division of such Party to which this Agreement
relates and shall require its Affiliates and permitted sublicensees to keep
their books and records related to this Agreement in the same manner.

 

6                     Intellectual Property

 

6.1           Intellectual Property Rights.  As between the Parties, Ocugen
shall have sole and exclusive Control of all right, title and interest on a
worldwide basis in and to any and all Ocugen Technology and Ocugen Patent
Rights, subject to the licenses provided to CanSino pursuant to this Agreement. 
The Parties shall jointly Control all right, title and interest on a worldwide
basis in and to any and all Joint Program Technology, Joint Program Patent
Rights and Joint Program Materials.  Each Party hereby agrees to promptly notify
the other Party of the conception or reduction to practice of any Joint Program
Technology or Joint Program Materials and to promptly execute any documents that
may be necessary to perfect the other Party’s rights in and to such Joint
Program Technology.

 

6.2           Patent Filing, Prosecution and Maintenance.  Ocugen shall, acting
through patent counsel of its choice: (a) endeavor to prepare, file, prosecute
and maintain the Ocugen Patent Rights and the Joint Program Patent Rights
worldwide so as to secure the broadest protection reasonably and lawfully
available; (b) consult with CanSino in relation to the

 

25

--------------------------------------------------------------------------------



 

preparation, filing, prosecution and maintenance of the Ocugen Patent Rights and
the Joint Program Patent Rights, as well as all changes to patent claims or
specifications that would have the effect of reducing or limiting the extent of
such patent coverage; and (c) pay all fees and expenses to prepare, file,
prosecute and maintain the Ocugen Patent Rights and the Joint Program Patent
Rights worldwide as and when due, provided CanSino shall reimburse Ocugen for
the portion of such fees and expenses that are incurred by Ocugen in, for or
with respect to the CanSino Territory.  Ocugen shall consult in good faith with
CanSino and CanSino shall cooperate with and assist Ocugen in all reasonable
respects, in connection with Ocugen’s preparation, filing, prosecution and
maintenance of such Ocugen Patent Rights and Joint Program Patent Rights.  If
Ocugen desires to abandon or to not maintain any of the Joint Program Patent
Rights in the Field in and for the CanSino Territory (or to cease funding any
application or Patent forming a part of such Joint Program Patent Rights), it
shall give CanSino [***] prior written notice of same, and CanSino shall have
the right but not the obligation, beginning at the end of such [***] period, to
pursue preparing, filing, prosecuting and/or maintaining such Joint Program
Patent Rights in the Field solely in and for the CanSino Territory, at its sole
cost and expense.

 

6.3           Enforcement and Defense.

 

(a)                     Each Party shall inform the other Party promptly if it
becomes aware of any infringement, potential infringement or misappropriation of
any Ocugen Patent Rights or Joint Program Patent Rights in the Field anywhere in
the world, and the Parties shall consult with each other regarding a strategy
for enforcement/defense and the best way to respond to such infringement. 
Notwithstanding the foregoing, as between the Parties, Ocugen shall have the
first right, but not the obligation, to address infringement of the Ocugen
Patent Rights and the Joint Program Patent Rights anywhere in the world by
taking reasonable steps, which may include the institution of legal proceedings
or other action, and to compromise or settle such infringement of the Ocugen
Patent Rights or the Joint Program Patent Rights, provided Ocugen shall keep
CanSino informed about such infringement response and CanSino shall provide all
reasonable cooperation to Ocugen in connection with such infringement response. 
In the event that Ocugen initiates any such action, any damages or other
payments recovered shall belong solely to Ocugen.  Ocugen shall not take any
position with respect to, or compromise or settle, any such infringement of the
Ocugen Patent Rights or Joint Program Patent Rights in any way that may derogate
from CanSino’s rights in this Agreement, without the prior written consent of
CanSino,

 

26

--------------------------------------------------------------------------------



 

which consent shall not be unreasonably withheld, conditioned or delayed.  If
Ocugen does not intend to enforce /defend any Ocugen Patent Rights or Joint
Program Patent Rights, or ceases to diligently pursue infringement of any Ocugen
Patent Rights or Joint Program Patent Rights anywhere in the world, it shall
promptly inform CanSino of such fact.  All costs relating to Ocugen’s
infringement responses under this Section 6.3(a) shall be borne solely by
Ocugen.

 

(b)                     If Ocugen informs CanSino that it does not intend to
enforce/defend any Ocugen Patent Rights or Joint Program Patent Rights, or
ceases to diligently pursue infringement of any Ocugen Patent Rights or Joint
Program Patent Rights anywhere in the world in accordance with Section 6.3(a),
then CanSino shall have the right, but not the obligation, at its own expense,
upon written notice to Ocugen, to address such infringement of such Ocugen
Patent Rights or Joint Program Patent Rights by taking reasonable steps, which
may include the institution of legal proceedings or other action, and to
compromise or settle such infringement of such Ocugen Patent Rights or Joint
Program Patent Rights against the applicable third party, provided CanSino shall
keep Ocugen informed about such infringement response and Ocugen shall provide
all reasonable cooperation to CanSino in connection with such infringement
response. CanSino shall not take any position with respect to, or compromise or
settle, any such infringement of the Ocugen Patent Rights or Joint Program
Patent Rights in any way that may derogate from Ocugen’s rights in this
Agreement, without the prior written consent of Ocugen, which consent shall not
be unreasonably withheld, conditioned or delayed.  In the event that CanSino
initiates any such action, any damages or other payments recovered shall belong
solely to CanSino.

 

(c)                      Before starting any legal action under Section 6.3(b),
CanSino shall consult with Ocugen as to the advisability of the action or
settlement, its effect on the good name of Ocugen, the public interest, and how
the action should be conducted.

 

(d)                     If the alleged infringement of the Ocugen Patent Rights
or the Joint Program Patent Rights is both within and outside the Field, the
Parties shall also co-operate with Ocugen’s other licensees (if any) in relation
to any such action(s).

 

(e)                      Each Party agrees to be joined in any suit to enforce
the Ocugen Patent Rights or Joint Program Patent Rights in the applicable
Territory in accordance with Section 6.3(a) or Section 6.3(b), as applicable,
subject to being indemnified and secured in a reasonable manner as to any costs,
damages, expenses, or other liabilities such Party may incur in connection
therewith or resulting therefrom, and such Party shall have the right to be
separately represented in any such suit by its own counsel at its own expense.

 

27

--------------------------------------------------------------------------------



 

6.4           Infringement of Third-Party Rights

 

(a)                     If any warning letter or other notice of infringement
from a third party is received by a Party, or a legal suit, proceeding or other
action is brought against a Party, alleging infringement of the Technology or
Patent Rights of such third party by reason of the conduct of the Development
Program, the use, Development, Manufacture or Commercialization of any Product
in the Field, or the use of any Ocugen Patent Rights or Joint Program Patent
Rights hereunder, that Party shall promptly provide full details to the other
Party, and the Parties shall discuss as soon as possible the overall strategy
for defense of such matter and the best way to respond.  Notwithstanding the
foregoing, Ocugen shall have the obligation to defend any such suit, proceeding
or other action, provided, CanSino shall have the right to separate counsel at
its own expense in any such suit, proceeding or other action.  The Parties shall
cooperate with each other in all reasonable respects in any such suit,
proceeding or other action, and all expenses with respect to any such suit,
proceeding or other action in the Territory shall be borne equally by the
Parties.  Each Party shall promptly furnish the other Party with a copy of each
communication relating to the alleged infringement that is received by such
Party, including all documents filed in any litigation.

 

(b)                     Ocugen shall have the right to settle the related suit,
proceeding or other action with the applicable third party, provided, that if
the taking of any action or any proposed settlement involves the making of any
statement, express or implied, concerning the validity of the Ocugen Patent
Rights or the Joint Program Patent Rights, CanSino shall be notified before
Ocugen takes such action or makes such settlement.

 

7                     Representations, Warranties and Covenants

 

7.1           Representations and Warranties of the Parties.  Each Party
represents and warrants to the other Party as of the Effective Date that:

 

(a)                     it is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, and has
full power and authority to own and operate its property and assets and to carry
on its business as it is now being conducted and as it is contemplated to be
conducted by this Agreement;

 

(b)                     it has the full right, power, and authority to enter
into this Agreement and to grant the rights and licenses granted by it under
this Agreement;

 

28

--------------------------------------------------------------------------------



 

(c)                      there are no existing, or to its knowledge, threatened
Claims pending with respect to the subject matter of this Agreement or its right
to enter into and perform its obligations under this Agreement;

 

(d)                     it has taken all necessary action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations under this Agreement;

 

(e)                      this Agreement has been duly executed and delivered on
behalf of it, and constitutes a legal, valid, binding obligation, enforceable
against it in accordance with its terms, subject to the general principles of
equity and to the laws of bankruptcy, insolvency, moratorium, and other similar
laws affecting the enforcement of creditors’ rights generally, and to any
applicable competition laws;

 

(f)                       all Permits required to be obtained by it in
accordance with the execution and delivery of this Agreement and the performance
of its obligations under this Agreement have been or will be obtained, and in
the case of CanSino, all Permits have been or will be obtained in relation to
its conduct of any and all activities described hereunder to be performed in or
with respect to the CanSino Territory; and

 

(g)                      the execution and delivery of this Agreement and the
performance of its obligations hereunder do not conflict with or constitute a
default under any of its constitutional or formation agreements.

 

7.2           Ocugen’s Additional Warranties.  Ocugen further represents and
warrants as of the Effective Date, and covenants as and to the extent applicable
during the Term, that:

 

(a)                     it has full right and authority to grant the licenses
and rights granted under this Agreement, and no rights or licenses are required
from Ocugen, or to its knowledge, any other Person, in order for CanSino to
Develop, Manufacture and Commercialize Products in the Field in and for the
CanSino Territory as contemplated under this Agreement other than the rights
granted to CanSino under Section 2.1;

 

(b)                     to Ocugen’s knowledge, there are no Patent Rights
Controlled by a third party that would be infringed by CanSino’s use of the
Ocugen Technology or CanSino’s practicing of the Ocugen Patent Rights in the
Field in and for the CanSino Territory, and to Ocugen’s knowledge, no Claim or
litigation has been brought or asserted (and Ocugen has no knowledge of any
Claim, whether or not brought or asserted, or of any facts or circumstances that
exist that would reasonably be expected to give rise to any such Claim or
litigation) by any Person alleging that (i) the Ocugen Patent Rights are invalid
or unenforceable or (ii) the conception, development, reduction to practice,
disclosing, copying, making, assigning or licensing of the Ocugen Technology or
the Ocugen Patent

 

29

--------------------------------------------------------------------------------



 

Rights existing as of the Effective Date as contemplated herein, violates,
infringes, constitutes misappropriation of or otherwise conflicts or interferes
with or would violate, infringe or otherwise conflict or interfere with, any
intellectual property or proprietary right of any other Person; and

 

(c)                      to Ocugen’s knowledge, no Person is infringing or
threatening to infringe, or misappropriating or threatening to misappropriate,
the Ocugen Patent Rights existing as of the Effective Date.

 

(d)                     it has made and will make commercially reasonable
efforts to maintain the validity of the Ocugen Patent Rights and will not
surrender its licenses in any way so as to secure the broadest protection
reasonably and lawfully available.

 

8                 Confidential Information

 

8.1           Confidentiality Obligations.  Each Party (the “Receiving Party”)
undertakes:

 

(a)                     to maintain as secret and confidential all Confidential
Information obtained directly or indirectly from the other Party (the
“Disclosing Party”) in the course of, or in anticipation of, this Agreement and
to respect the Disclosing Party’s rights therein;

 

(b)                     not to use such Confidential Information for any purpose
other than as contemplated in this Agreement or with the Disclosing Party’s
prior written consent;

 

(c)                      not to disclose such Confidential Information to any
Person other than those of its staff or advisers to whom and to the extent that
such disclosure is reasonably necessary for the purposes of this Agreement and
which are under equally strict confidentiality obligations; and

 

(d)                     take all reasonable steps necessary to prevent the
unauthorized disclosure or use of any of the Disclosing Party’s Confidential
Information.

 

8.2           Exceptions to obligations. The provisions of Section 8.1 shall not
apply to Confidential Information which the Receiving Party can demonstrate by
reasonable, written evidence:

 

(a)                     was, prior to its receipt by the Receiving Party from
the Disclosing Party, in the possession of the Receiving Party and at its free
disposal; or

 

(b)                     is subsequently disclosed to the Receiving Party without
any obligations of confidence by a third party who has not derived it directly
or indirectly from the Disclosing Party; or

 

(c)                      is or becomes generally available to the public through
no act or default of the Receiving Party or its agents, employees or Affiliates;
or

 

30

--------------------------------------------------------------------------------



 

(d)                     is independently developed by the Receiving Party by
individuals who have not had any direct or indirect access to the Disclosing
Party’s Confidential Information; or

 

(e)                      the Receiving Party is required to disclose to the
courts of any competent jurisdiction, or to any Governmental Authority or
Regulatory Authority, provided, that the Receiving Party shall (i) inform the
Disclosing Party as soon as reasonably practicable, and (ii) at the Disclosing
Party’s request seek to persuade the court, Governmental Authority or Regulatory
Authority to have the information treated in a confidential manner, where and to
the extent this is possible under such court’s or authority’s procedures.

 

8.3           Disclosures to Employees. The Receiving Party shall procure that
all of its employees and subcontractors pursuant to this Agreement (if any) who
have access to any of the Disclosing Party’s information to which Section 8.1
applies shall be made aware of and subject to the obligations of this Article 8
and shall have entered into written undertakings of confidentiality at least as
restrictive as those set forth in Section 8.1 which apply to the Disclosing
Party’s Confidential Information.

 

8.4           Regulatory Disclosures. Each Party has the right to make
announcements or disclosures concerning the transactions contemplated by this
Agreement or any ancillary matter, if:

 

(a)                     required under Applicable Laws, including the rules of
any securities exchange or regulatory or governmental body to which either Party
is subject; or

 

(b)                     in connection with information supplied to its
shareholders from time to time;

 

provided, that the announcement shall be made after consultation with and the
prior agreement of the other Party as to the terms and timetable for publication
of the announcement, such consultation and prior agreement to be sought within a
reasonable timeframe and not to be unreasonably withheld or delayed by the other
Party; provided, however, that the Parties acknowledge that each Party may
disclose the Confidential Information to any securities exchanges where the
securities of a Party or its Affiliates are or intend to be traded, but only to
the extent required by such securities exchanges, without further notice to the
other Party.

 

8.5           Return of Confidential Information. Upon the termination of this
Agreement for any reason, the Receiving Party shall return to the Disclosing
Party any documents or other materials that contain the Disclosing Party’s
Confidential Information, including all copies made and make no further use or
disclosure thereof, provided, that the Receiving Party may retain one copy of
the Confidential Information of the Disclosing Party in its archives

 

31

--------------------------------------------------------------------------------



 

solely for the purpose of establishing the contents thereof and ensuring
compliance with Applicable Laws and its obligations hereunder.

 

9                 Term and Termination

 

9.1           Commencement and Termination by Expiry. This Agreement, and the
licenses granted hereunder, shall come into effect on the Effective Date and,
unless terminated earlier in accordance with this Section 9, shall continue in
force on a country-by-country and Product-by-Product basis until the later of:
(a) the expiration of the last Valid Claim included within the Ocugen Patent
Rights claiming or Covering such Product that, but for this Agreement, would be
infringed by such Product, as applicable, in such country; and (b) the tenth
(10th) anniversary of the First Commercial Sale of such Product in such country
(the “Term”), and on such date this Agreement and the licenses granted hereunder
shall terminate automatically by expiry with respect to such Product in such
country.  Notwithstanding the foregoing, this Agreement shall terminate
contemporaneously upon any termination of the SERI Agreement, provided, that if
at the time of such termination CanSino is not in breach or default of this
Agreement, CanSino shall have the right to request conversion of this Agreement
to an agreement/license directly between SERI and CanSino, and SERI shall not
unreasonably withhold its acceptance of such conversion if CanSino agrees to be
bound by all of the provisions of the SERI Agreement.

 

9.2           Other Bases of Termination.  Either Party may terminate this
Agreement at any time by notice in writing to the other Party (the “Other
Party”), such notice to take effect as specified in the notice:

 

(a)                     in its entirety if the Other Party is in material or
persistent breach of this Agreement and, in the case of a breach capable of
remedy within [***], the breach is not remedied within [***] of the Other Party
receiving written notice specifying the breach and requiring its remedy; or

 

(b)                     in its entirety immediately upon written notice to the
Other Party in the event that the Other Party or any of its Affiliates
challenges or assists a third party in initiating or pursing a challenge of any
Technology Controlled by such Party; or

 

(c)                      if (i) the Other Party becomes insolvent or unable to
pay its debts as and when they become due, or (ii) an order is made or a
resolution is passed for the winding up of the Other Party (other than
voluntarily for the purpose of solvent amalgamation or reconstruction), or
(iii) a liquidator, administrator, administrative receiver, receiver, or trustee
is appointed in respect of the whole or any part of the Other Party’s assets or

 

32

--------------------------------------------------------------------------------



 

business, or (iv) the Other Party makes any composition with its creditors, or
(v) the Other Party ceases to continue its business, or (vi) as a result of debt
and/or maladministration the Other Party takes or suffers any similar or
analogous action in any jurisdiction.

 

9.3           Sale of Remaining Inventory.  Upon expiration or termination of
this Agreement for any reason, CanSino shall be entitled to sell, use, or
otherwise dispose of (subject to payment of royalties under Section 5) any
unsold or unused stock of the Products for a period of [***] after the effective
date of termination, provided that CanSino is then and remains during such [***]
period in compliance with all of the other terms and conditions of this
Agreement.

 

9.4           Consequences of Termination by Ocugen Under Sections 9.2(a) and
9.2(b).

 

If this Agreement is terminated by Ocugen pursuant to Section 9.2(a) or
Section 9.2(b), then:

 

(a)                     The licenses granted to CanSino under Section 2.1(a) and
Section 2.1(b) shall be terminated and of no further force and effect, and to
the extent permitted by Applicable Laws, CanSino shall promptly assign to Ocugen
all regulatory filings (including any Regulatory Approvals) for the Products in
the Field in and for the CanSino Territory.

 

(b)                     Within [***] after such termination, CanSino shall
provide to Ocugen a fair and accurate summary of the status and results of its
Development, Manufacturing and Commercialization activities for Products in the
Field in and for the CanSino Territory prior to the effective date of
termination.

 

(c)                      CanSino shall use Commercially Reasonable Efforts to
effect a timely transition to Ocugen of all Development, Manufacturing and
Commercialization activities and responsibilities for Products in the Field in
and for the CanSino Territory as are in existence as of the date of termination
in accordance with a transition plan to be mutually agreed by the Parties. 
CanSino shall promptly discontinue and wind-down or transfer to Ocugen, at
CanSino’s cost, any clinical Development activities still ongoing and forward
all interim and final reports and underlying data from such activities to Ocugen
as part of such transition.

 

(d)                     Effective upon such termination and request by Ocugen
for such license, CanSino hereby grants to Ocugen a perpetual, irrevocable,
exclusive (even as to CanSino, except with respect to Manufacturing if a supply
agreement between the Parties is then in effect in accordance with
Section 9.4(e)) license, with the right to grant sublicenses, under CanSino’s
rights in the Joint Program Technology and Joint Program Patent Rights, used in
the Development, Manufacture or Commercialization of Products on the date of

 

33

--------------------------------------------------------------------------------



 

termination, solely to continue to Develop, Manufacture (subject to
Section 9.4(e)) and/or Commercialize Products in the Field in the CanSino
Territory.  The foregoing license shall be royalty-bearing as follows:
(i) Ocugen shall pay CanSino a royalty of [***] of the Net Sales of Products by
Ocugen or its sublicensees (to the extent such Products are thereafter
Commercialized by Ocugen or its sublicensees) until such time as the amounts
paid under this Section 9.4(d) equals the sum of the actual documented and
audited out-of-pocket expenses paid by CanSino to conduct CanSino Development
Activities and other Develop Products in the Field in and for the CanSino
Territory as part of the Development Program (the “CanSino Development Costs”);
and (ii) Sections 5.2, 5.3, 5.4 and 5.5 shall apply mutatis mutandis to Ocugen’s
payment of such royalties.  Thereafter, the license granted under this
Section 9.4(d) shall be a fully paid-up, non-royalty bearing, perpetual,
non-exclusive license in and for the CanSino Territory.

 

(e)                   Upon Ocugen’s request, CanSino shall, as part of any
transition plan mutually agreed by the Parties under Section 9.4(c), at Ocugen’s
expense, transfer to Ocugen (or its designee) any processes, documents,
materials and other Technology, to the extent the foregoing is Controlled by
CanSino as of the effective date of termination and used in the Manufacture of
Products in the Field in and for the CanSino Territory as of the date of
termination; provided, that CanSino shall, pursuant to any supply agreement then
in place between the Parties, on the terms set forth in such supply agreement,
continue to non-exclusively supply Ocugen with clinical and/or commercial
quantities of Products under Development or being Commercialized by CanSino in
the Field in and for the CanSino Territory, in either case, as of the effective
date of termination, until the expiration or termination of such supply
agreement in accordance with its terms.

 

9.5           Consequences of Termination by CanSino Under Sections 9.2(a) and
9.2(b).  If this Agreement is terminated by CanSino pursuant to
Section 9.2(a) or Section 9.2(b), then:

 

(a)         The licenses granted to CanSino under Section 2.1(a) and
Section 2.1(b) shall continue to be valid in accordance with this Agreement, and
to the extent permitted by the SERI Agreement and Applicable Laws.  The
foregoing license shall be royalty-bearing as follows: (i) CanSino shall pay
Ocugen a royalty of [***] of the Net Sales of Products by CanSino or its
sublicensees (to the extent such Products are thereafter Commercialized by
CanSino or its sublicensees) for the balance of the Term; and (ii) Sections 5.2,
5.3, 5.4 and 5.5 shall apply mutatis mutandis to CanSino’s payment of such
royalties.

 

34

--------------------------------------------------------------------------------



 

(b)         Within [***] after such termination, CanSino shall provide Ocugen
with a statement of the CanSino Development Costs and, within [***] after
receipt of such report, Ocugen shall reimburse CanSino all such CanSino
Development Costs.

 

(c)          Termination of this Agreement shall not result in the termination
of the Supply Agreement. That is, CanSino has the right, but not be obligated
to, pursuant to any supply agreement then in place between the Parties, on the
terms set forth in such supply agreement, continue to supply Ocugen with
clinical and/or commercial quantities of Products under Development or being
Commercialized by Ocugen in the Field in and for the Ocugen Territory.

 

9.6           No Further Obligations.  Except as provided in this Section 9, and
except in respect of any accrued rights, upon the expiration or termination of
this Agreement, neither Party shall be under any further obligation to the
other.

 

10          Indemnification; Insurance

 

10.1            Indemnification of Ocugen Indemnitees by CanSino.  CanSino shall
indemnify, defend and hold harmless Ocugen, its Affiliates, their respective
directors, officers, employees and agents, and their respective successors,
heirs and assigns (collectively, the “Ocugen Indemnitees”), against all
liabilities, damages, losses and expenses (including reasonable attorneys’ fees
and expenses of litigation) (collectively, “Losses”) incurred by or imposed upon
the Ocugen Indemnitees, or any of them, as a direct result of Claims of third
parties, including personal injury and product liability claims (collectively,
“Ocugen Indemnity Claims”), to the extent arising out of: (a) the Development,
Manufacture and/or Commercialization of Products by CanSino or any of its agents
in the Field in and for the CanSino Territory; (b) any breach of this Agreement
by CanSino or any of its Affiliates or agents; or (c) the gross negligence or
willful misconduct of any CanSino Indemnitee or agent of CanSino, excluding any
CanSino Indemnity Claim or Losses for which Ocugen has an obligation to
indemnify CanSino Indemnitees pursuant to Section 10.2, as to which Claims or
Losses each Party shall indemnify the other to the extent of their respective
liability for such Losses.

 

10.2            Indemnification of CanSino Indemnitees by Ocugen.  Ocugen shall
indemnify, defend and hold harmless CanSino, its Affiliates, their respective
directors, officers, employees and agents, and their respective successors,
heirs and assigns (collectively, the “CanSino Indemnitees”), against all Losses
incurred by or imposed upon the CanSino

 

35

--------------------------------------------------------------------------------



 

Indemnitees, or any of them, as a direct result of Claims of third parties,
including personal injury and product liability claims (collectively, “CanSino
Indemnity Claims”), to the extent arising out of: (a) the Development,
Manufacture and/or Commercialization of Products by Ocugen or any of its agents
in the Field in and for the Ocugen Territory; (b) any breach of this Agreement
by Ocugen or any of its Affiliates or agents; or (c) the gross negligence or
willful misconduct of any Ocugen Indemnitee or agent of Ocugen, excluding any
Ocugen Indemnity Claim or Losses for which CanSino has an obligation to
indemnify Ocugen Indemnitees pursuant to Section 10.1, as to which Claims or
Losses each Party shall indemnify the other to the extent of their respective
liability for such Losses.

 

10.3            Conditions to Indemnification.  A Person seeking recovery under
this Article 10 (the “Indemnified Party”) in respect of an Ocugen Indemnity
Claim or a CanSino Indemnity Claim, as applicable (each, an “Indemnity Claim”)
shall give prompt written notice of such Indemnity Claim to the Party from whom
indemnification is sought (the “Indemnifying Party”); provided, that the
Indemnifying Party is not contesting its obligation under this Article 10, and
shall permit the Indemnifying Party to control the investigation, defense and
settlement of such Indemnity Claim; and further provided, that the Indemnifying
Party shall (a) act reasonably and in good faith with respect to all matters
relating to the settlement or disposition of such Indemnity Claim as the
settlement or disposition relates to such Indemnified Party and (b) not settle
or otherwise resolve such Indemnity Claim without the prior written consent of
such Indemnified Party (which consent shall not be unreasonably withheld,
conditioned or delayed).  Each Indemnified Party shall cooperate with the
Indemnifying Party in its investigation, defense and settlement of any such
Indemnity Claim in all reasonable respects and shall have the right to be
present in person or through counsel at all legal proceedings with respect to
such Indemnity Claim.  If the Indemnifying Party does not assume and conduct the
defense of the Indemnity Claim as provided above, (i) the Indemnified Party may
defend against, consent to the entry of any judgment, or enter into any
settlement with respect to such Indemnity Claim in any manner the Indemnified
Party may deem appropriate (and the Indemnified Party need not consult with, or
obtain any consent from, the Indemnifying Party in connection therewith), and
(ii) the Indemnifying Party shall remain responsible to indemnify the
Indemnified Party as provided in this Article 10.  The Indemnifying Party shall
have no liability for any settlement of Indemnity Claims entered into by the
Indemnified Party without the prior written consent of the Indemnifying Party.

 

36

--------------------------------------------------------------------------------



 

10.4            Limited Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY OR ANY OF ITS AFFILIATES FOR ANY SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL
OR CONSEQUENTIAL DAMAGES, INCLUDING LOST PROFITS OR LOST REVENUES, REGARDLESS OF
ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION 10.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER SECTIONS 10.1 OR
10.2, OR DAMAGES AVAILABLE FOR A PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OR A PARTY’S BREACH OF THE INTELLECTUAL PROPERTY OBLIGATIONS IN ARTICLE 6 OR THE
CONFIDENTIALITY OBLIGATIONS IN SECTION 8.1.

 

10.5            Insurance.  Each Party shall procure and maintain insurance,
including product liability insurance, or shall self-insure, in each case in a
manner adequate to cover its obligations under this Agreement and consistent
with normal business practices of prudent companies similarly situated at all
times during the term of this Agreement and for a period of five (5) years
thereafter.  Each Party shall procure insurance or self-insure at its own
expense.  It is understood that such insurance shall not be construed to create
a limit of either Party’s liability with respect to its indemnification
obligations under this Article 10.  Each Party shall provide the other Party
with written evidence of such insurance or self-insurance upon request.  Each
Party shall provide the other Party with written notice at least thirty
(30) days prior to the cancellation, non-renewal or material change in such
insurance.

 

11          General / Miscellaneous

 

11.1            Force Majeure. Neither Party shall have any liability or be
deemed to be in breach of this Agreement for any delays or failures in
performance of this Agreement that result from a Force Majeure. The Party
affected by such circumstances shall promptly notify the other Party in writing
when such circumstances cause a delay or failure in performance and when they
cease to do so.

 

11.2            Amendment. This Agreement may only be amended in a writing
signed by duly authorized representatives of both Ocugen and CanSino.

 

11.3            Waiver.  No failure or delay on the part of either Party to
exercise any right or remedy under this Agreement shall be construed or operate
as a waiver thereof, nor shall

 

37

--------------------------------------------------------------------------------



 

any single or partial exercise of any right or remedy preclude the further
exercise of such right or remedy.

 

11.4            Invalid Clauses.  If any provision or part of this Agreement is
held to be invalid, amendments to this Agreement may be made by the addition or
deletion of wording as appropriate to remove the invalid part or provision but
otherwise retain the provision and the other provisions of this Agreement to the
maximum extent permissible under Applicable Laws.

 

11.5            Notices. Any notice to be given under this Agreement shall be in
writing and shall be sent by registered mail or e-mail (confirmed by registered
mail) to the address of the relevant Party set out below, or to such other
address or email as that Party may from time to time notify to the other Party
in accordance with this Section 11.5. The addresses and emails of the Parties
are as follows:

 

in the case of Ocugen, to:

 

Shankar Musunuri

Chairman, CEO and Co-Founder

Ocugen, Inc.

5 Great Valley Parkway, Suite 160

Malvern, PA 19355, USA

Tel: [***]

Email: [***]

 

with a copy to:

 

Deborah Spranger, Esq.

Pepper Hamilton LLP

400 Berwyn Park

899 Cassatt Road

Berwyn, PA 19312

Tel: [***]

Email: [***]

 

in the case of CanSino, to:

 

Name: Yuan Zhou

Title: Legal Manager

Address: 185 South Avenue, West District of TEDA, Tianjin, China

Tel: [***]

Email: [***]

 

11.6            Dispute Resolution.  Before any dispute, difference or
disagreement concerning this Agreement (“Dispute”) proceeds to arbitration in
accordance with this Section 11.6, the Parties shall seek to resolve the matter
within the next thirty (30) days by referring it to each Party’s Chief Executive
Officer.  The Parties’ respective Chief Executive Officers

 

38

--------------------------------------------------------------------------------



 

(or their designees) shall promptly meet in good faith to try to resolve the
Dispute.  Any unresolved Dispute shall be resolved by binding arbitration
conducted at the Hong Kong International Arbitration Centre in accordance with
the HKIAC’s Procedures for Arbitration in force on the Effective Date. The
arbitration shall be conducted in the English language and the award thus
rendered shall be final and binding upon both Parties and enforceable in any
court having jurisdiction thereof in accordance with its terms. The arbitration
tribunal shall consist of three (3) arbitrators. Each Party shall select one
(1) arbitrator, and the two (2) arbitrators so selected shall choose a third
arbitrator who will act as the chairman of the tribunal, provided if the two
arbitrators fail to choose a third arbitrator within thirty (30) days after
their appointment, then either or both Parties shall immediately request that
the HKIAC select the third arbitrator.  The place of arbitration shall be Hong
Kong (at the HKIAC).  Each Party shall bear its own costs and expenses and
attorneys’ fees in connection with any such arbitration.

 

11.7            Law and Jurisdiction. The validity, construction and performance
of this Agreement shall be governed by the laws of the United Kingdom, without
regard to the application of principles of conflicts of law.

 

11.8            Announcements. Neither Party shall make any press or other
public announcement concerning any aspect of this Agreement, or make any use of
the name of the other Party in connection with or in consequence of this
Agreement, without the prior written consent of the other Party.

 

11.9            Entire Agreement. This Agreement, including its Exhibits and
Schedules, sets out the entire agreement between the Parties relating to its
subject matter and supersedes all prior oral or written agreements, arrangements
or understandings between them relating to such subject matter. The Parties
acknowledge that they are not relying on any representation, agreement, term or
condition which is not set out in this Agreement.

 

11.10     Purposes and Scope.  The Parties understand and agree that the
relationship between the Parties described herein is limited to the activities,
rights and obligations as set forth in this Agreement.  Nothing in this
Agreement shall be construed (a) to create or imply a general partnership
between the Parties, (b) to make either Party the agent of the other for any
purpose, (c) to alter, amend, supersede or vitiate any other arrangements
between the Parties with respect to any subject matter not covered hereunder,
(d) to give either Party the right to bind the other, (e) to create any duties
or obligations between the Parties except as expressly set forth herein, or
(f) to grant any direct or implied licenses or any other rights other than as
expressly set forth herein.

 

39

--------------------------------------------------------------------------------



 

11.11                 Assignment and Successors.  Neither this Agreement nor any
obligation of a Party hereunder may be assigned by either Party without the
written consent of the other, which consent shall not be unreasonably withheld,
conditioned or delayed, except that Ocugen may assign this Agreement and the
rights, obligations and interests of Ocugen without such consent (a) in whole or
in part, to any of its Affiliates, provided that Ocugen shall remain liable and
responsible to CanSino for the performance and observance of all such duties and
obligations by such Affiliates, or (b) in whole, but not in part, to any
purchaser of all or substantially all of its assets or all or substantially all
of its assets to which this Agreement relates, or shares representing a majority
of its common stock voting rights or to any successor company resulting from any
merger, consolidation, share exchange or other similar transaction.  Any
permitted assignment to a third party shall be for the whole (and not part) of
this Agreement.

 

11.12                 Further Assurances and Actions.  Each Party, upon the
request of the other Party, whether before or after the Effective Date and
without further consideration, will do, execute, acknowledge and deliver, or
cause to be done, executed, acknowledged or delivered, all such further acts,
deeds, documents, assignments, transfers, conveyances, powers of attorney,
instruments and assurances as may be reasonably necessary to effect complete
consummation of the transactions contemplated by this Agreement, and to do all
such other acts as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.  The Parties agree to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.

 

11.13                 Expenses.  Each of the Parties will bear its own direct
and indirect expenses incurred in connection with the negotiation and
preparation of this Agreement and, except as set forth in this Agreement, the
performance of the obligations contemplated hereby and thereby.

 

[remainder of this page intentionally left blank]

 

40

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.

 

Ocugen, Inc.

 

CanSino Biologics Inc.

 

 

 

/s/ Shankar Musunuri

 

/s/ Shou Bai CHAO

Signature

 

Signature

 

 

 

Shankar Musunuri

 

Shou Bai CHAO

Print name

 

Print name

 

 

 

Chief Executive Officer

 

Chief Operating Officer

Title

 

Title

 

 

 

9/27/2019

 

9/27/2019

Date

 

Date

 

41

--------------------------------------------------------------------------------



 

EXHIBIT A

 

INITIAL DEVELOPMENT PLAN

 

[ * * * ]

 

42

--------------------------------------------------------------------------------



 

EXHIBIT B

 

SERI AGREEMENT

 

[ * * * ]

 

43

--------------------------------------------------------------------------------



 

EXHIBIT C

 

Timeline

 

[ * * * ]

 

44

--------------------------------------------------------------------------------



 

EXHIBIT D

 

OCUGEN PATENT RIGHTS

 

[ * * * ]

 

45

--------------------------------------------------------------------------------